
	

113 HR 1235 IH: Leave our Lakes Alone Act
U.S. House of Representatives
2013-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1235
		IN THE HOUSE OF REPRESENTATIVES
		
			March 18, 2013
			Mrs. Hartzler (for
			 herself, Mr. Cotton,
			 Mr. Mullin,
			 Mr. Lankford,
			 Mr. Graves of Missouri, and
			 Mr. Griffith of Virginia) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Federal Power Act to permit States to exempt
		  projects from certain Federal Energy Regulatory Commission considerations in
		  issuing licenses for such projects.
	
	
		1.Short titleThis Act may be cited as the
			 Leave our Lakes Alone
			 Act.
		2.State
			 determination to exempt projects from certain FERC considerations in
			 licensingSection 4 of the
			 Federal Power Act (16 U.S.C. 797) is amended by adding at the end the following
			 new subsection:
			
				(h)(1)For the purposes of this
				subsection—
						(A)the term exempt State means a
				State for which a State law is in effect that expressly authorizes paragraph
				(2) to apply to projects within the State; and
						(B)the term public use and environmental
				purposes means the purposes of energy conservation, the protection,
				mitigation of damage to, and enhancement of, fish and wildlife (including
				related spawning grounds and habitat), the protection of recreational
				opportunities, the preservation of other aspects of environmental quality, and
				other beneficial public uses, including irrigation, flood control, water
				supply, and other purposes, as required under subsection (e) and section 10(a),
				as such purposes apply to land within the project boundary that is above the
				highest target elevation for normal operations of the project.
						(2)Notwithstanding subsection (e) and sections
				10(a) and 28, the Commission may not consider public use and environmental
				purposes in issuing a license for a project in an exempt State.
					(3)If a State law described in paragraph
				(1)(A) is no longer in effect, paragraph (2) shall continue to apply to any
				project in the State for which a license was issued while such law was in
				effect.
					(4)Paragraph (2) shall not apply to any
				project or portion of a project on Federal
				land.
					.
		
